Citation Nr: 0300992	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  00-13 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
psoriasis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active service from July 1948 through 
April 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the veteran's 
claim of entitlement to an increased rating for service-
connected psoriasis, evaluated as 30 percent disabling.  
The veteran appealed, and in November 2001, the Board 
remanded the claim for additional development.  

The Board notes in his substantive appeal (VA Form 9), 
received in June 2000, the veteran indicated that he 
desired a hearing before a Traveling Member of the Board 
at the RO.  However, a "report of contact" (VA Form 119), 
dated in September 2001, shows that the veteran stated 
that he wished to withdraw his request for a hearing.  
There is no record that a request for another hearing was 
ever made.  Accordingly, appellate review may proceed.  


FINDINGS OF FACT

1.  The veteran's service-connected psoriasis is 
productive of a variety of symptoms that include plaques, 
papules and erythematous areas, manifested in various 
combinations in areas that include his elbows, penis, 
inguinal and perianal areas; his psoriasis is not 
productive of ulceration or extensive exfoliation or 
crusting, or systemic or nervous manifestations, or 
exceptionally repugnant.

2.  The psoriasis does not involve more than 40 percent of 
the entire body or the exposed affected area; nor does the 
evidence show that the veteran has required systemic drug 
therapy.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
psoriasis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7806, 7816 (as in effect prior to August 
30, 2002, and thereafter).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  However, the regulations 
add nothing of substance to the new legislation and the 
Board's consideration of the regulations do not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

The VCAA is applicable to claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The 
appellant was notified in the RO's June 1999 decision that 
the evidence did not show that the criteria for an 
increased rating for psoriasis had been met.  That is the 
key issue in this case, and the rating decision, as well 
as the statement of the case (SOC), and the August 2002 
supplemental statement of the case (SSOC) informed the 
appellant of the relevant criteria.  VA has no outstanding 
duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes 
the discussions in the rating decision, SOC and the SSOC 
sent to the appellant informed him of the information and 
evidence needed to substantiate the claim and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  In this regard, a "report of 
contact" (VA Form 119), dated in April 2002, shows that 
the veteran stated that he had no additional evidence to 
submit.  The Board further notes that in October 2002, the 
RO requested the appellant to provide any additional 
evidence that he wished to have considered in his claim, 
and he was given 90 days to respond, or until the Board 
issued its decision, whichever came first.  There is no 
record of a response.  Furthermore, in a letter dated in 
December 2002, the veteran was notified of a change in the 
applicable regulations.  He was told that he had 60 days 
to respond with additional argument or evidence.  That 
same month, a statement was received from the veteran in 
which he indicated that he had no further argument or 
evidence to present.  In summary, it does not appear that 
there are any missing records that have been identified 
and that are obtainable, and that are relevant to the 
outcome of this claim.  Finally, the August 2002 SSOC 
shows that the veteran was notified of the provisions of 
the VCAA pertaining to the duty to assist, as codified at 
38 U.S.C.A. § 5103A (West Supp. 2002).  The SSOC informed 
him that, provided certain criteria were met, VA would 
make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claim, to include 
developing for all relevant records not in the custody of 
a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2002), to include records from State or 
local governmental sources, private medical care 
providers, current or former employers, and other non-
Federal government sources.  He was further advised that 
VA would make efforts to obtain records in the custody of 
a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2002).  Finally, he was notified that VA 
would obtain his service medical records and other 
relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health 
care facilities or at the expense of VA, and any other 
relevant records held by any Federal department or agency 
which he adequately identifies and authorizes VA to 
obtain.  See 38 C.F.R. § 3.159(c)(3) (2002).  Given the 
foregoing, the Board finds that there is no issue as to 
whether VA has complied with its duty to notify the 
appellant of his duties to obtain evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Finally, 
the RO has obtained the veteran's available service 
medical records from the National Personnel Records 
Center, and both VA and non-VA medical treatment reports 
have been associated with the claims file.  VA 
examinations covering the disability in issue have been 
performed.  

In the circumstances of this case, further development 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran are to be 
avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's 
resources is not warranted.  


II.  Increased Rating

The veteran argues that an increased rating is warranted 
for his psoriasis.  In part, he argues that he has severe 
and progressive psoriasis in his rectal and penile areas 
that interferes with his enjoyment of reproductive 
functions.  He has submitted an article, apparently from 
the National Psoriasis Foundation, which describes the 
various symptoms which may be associated with psoriasis.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set 
forth in the VA's Schedule for Ratings Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2002).  Where 
entitlement to service connection has been established and 
an increase in disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). 

Service connection for psoriasis was granted by the RO in 
August 1954.  At the time that the veteran filed a claim 
for an increased rating for his psoriasis in July 1998, 
this disability  was evaluated as 30 percent disabling.  
In June 1999, the RO denied the claim, and the veteran has 
appealed.  

The Board initially notes that, effective August 30, 2002, 
a new regulation was promulgated concerning ratings for 
skin disorders.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).  The Court has held that where a law or regulation 
changes after a claim has been filed or reopened but 
before the administrative or judicial process has been 
concluded, the version most favorable to the appellant 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  In a letter, dated in December 2002, the 
veteran was notified of the new regulations and provided 
with time to submit additional argument.  The Board 
therefore finds that the veteran will not be prejudiced by 
the Board's adjudication of his claim.  Bernard.  The 
Board further notes that the changed regulation may not be 
applied prior to the effective date.  See 38 U.S.C.A. 
§ 5110(g) (West 1991).  .  

Psoriasis is listed under 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7816.  Under 38 C.F.R. § 4.118 as in effect 
prior to August 30, 2002, unless otherwise provided, rate 
codes 7807 through 7819 as for eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  Under DC 7806, a 30 percent 
rating is warranted for eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating requires ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  

Diagnostic Code 7816, as currently constituted, provides 
that psoriasis will be rated as 30 percent disabling when 
20 to 40 percent of the entire body is affected; or 20 to 
40 percent of exposed areas are affected; or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
In order to warrant the next higher rating of 60 percent, 
there must be more than 40 percent of the entire body 
affected or more than 40 percent of exposed areas 
affected; or there must be constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12 month 
period.

A VA skin examination report, dated in October 1998, shows 
that the veteran complained of lesions at the elbows, 
knees, legs above the ankles, fingernails, toenails and 
scalp.  He stated that his lesions were controlled by tar 
shampoo, Betamethasone and Triamcinolone.  He also 
complained of a history of lesions at the perianal areas, 
bilateral inguinal area, and buttocks, which occasional 
bleeding at the perianal area.  He complained of itchiness 
at the elbows, and that his lesions became crusty if he 
did not apply cream to them.  He denied any associated 
nervous condition.  On examination, there were plaques on 
both elbows, but no silvery scales.  The right elbow 
lesion measured 3 x 4 centimeters (cm.) and the left elbow 
lesion measured 5 x 4 cm.  The fingernails were ridged, 
and the toenails were all thick and dystrophic.  The 
lesions on the toes were controlled and barely visible.  
There was a reddish lesion on the right knee "the size of 
an eraser," and the left anterior distal thigh had a 0.5 
cm. silvery scaly lesion.  There were no scales on the 
scalp or hairline.  The area around the gluteal cleft was 
erythematous, but without scales or plaque.  There was 
hyperpigmentation on both sides of the inguinal area.  The 
diagnosis was psoriasis.  

VA outpatient treatment reports, dated between 1997 and 
1999, show occasional treatment for skin symptoms on the 
buttocks, elbows, knees, legs, toenails and/or scalp.  
Treatment included coal tar shampoo and medications.  

Records from Toby Richman, M.D., dated between 1999 and 
2001, show that the veteran was treated for skin symptoms 
in August 1999 and August 2001.  The symptoms included 
bleeding of a testicle, plaques at the elbows and knees, 
perianal symptoms, and papules and a few bright red 
patches at the penis.  Treatment included cauterization 
(destruction of several lesions), and prescriptions for 
two medications.  These records include a September 2001 
note stating that the veteran has a 45-year history of 
psoriasis which is currently active in his genital area.  

A letter from Jay R. Neuman, D.P.M., dated in February 
20001, states that the veteran has been a patient of his 
for the last few years.  Dr. Neuman states that the 
veteran has been treated for multiple nail pathologies, 
and that he has psoriasis which has caused "psoriatic, 
very hypertrophic, possibly onychomycotic nail plates."  
He stated that these nails have caused secondary skin 
problems and paronychia requiring professional care which 
cannot be handled by a non-professional.  

A VA skin examination report, dated in May 2002, shows 
that the veteran complained of bleeding on his penis 
during sexual intercourse, and burning of the skin of his 
penis, inguinal and rectal areas.  He stated that he was 
using creams as prescribed by his dermatologist to 
alleviate his symptoms.  On examination, there were no 
lesions on the scalp or trunk.  There was a white silvery 
thick patch on the right elbow, measuring 4 cm. x 2.5 cm.  
There was a nickel-sized patch on the left mid-anterior 
thigh.  There were no excoriations, nor was there 
ulceration, crusting or discharge.  The shaft of the penis 
was "fiery red."  The inguinal and peri-rectal areas were 
erythematous, but without crusting, ulceration or 
exfoliation.  The nails had thick, dystrophic pitting.  
The distal half of the lower leg was dystrophic, with no 
hair, and was dark-colored, but was without crusting, 
ulceration or exfoliation.  The diagnosis was psoriasis, 
elbows, penis, inguinal and perianal areas.  

After reviewing the evidence, the Board believes that the 
current disability picture resulting from the veteran's 
skin disability does not approximate the requirements for 
a 50 percent rating under the old criteria.  The evidence 
does not show that the veteran's symptoms, overall, are 
more accurately described to include ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or that his skin symptoms are 
exceptionally repugnant.  In this regard, the Board points 
out that the most recent medical evidence, which is 
considered to be the most probative of his current 
condition, see Francisco, supra, shows that there was no 
crusting or ulceration.  The Board therefore finds that 
the preponderance of the evidence is against the claim, 
and that the claim must be denied.  

As for the possibility of a higher rating under the new 
criteria, it must be pointed out that the veteran has not 
been prescribed systemic therapy.  Rather, it appears that 
his physician has only prescribed a topical cream; thus, 
this would not be a basis for a rating over 30 percent.  
Moreover, when one looks to the areas of the body 
involved, it is clear that more than 40 percent of the 
entire body is not affected, nor is there any significant 
involvement of exposed areas.  Only the elbows, penis, 
inguinal area and perianal area were shown to be involved 
at the time of the latest examination.  

In reaching this decision, the Board has considered the 
veteran's arguments that he has severe and progressive 
psoriasis in his rectal and penile areas that interferes 
with his enjoyment of reproductive functions.  However, 
the Board must apply the criteria as provided at 38 C.F.R. 
§ 4.118, DC's 7806 and 7816, and it has determined that 
these criteria have not been met.  The Board has also 
considered the veteran's representative's argument that, 
"The examiner's report did not reflect a required comment 
about the claims file being made available for review, or 
that he/she had reviewed the file prior to examination.  
However, while this is true for the October 1998 VA 
examination report, a review of the May 2002 VA skin 
examination report shows that the examiner wrote, "The C 
file was reviewed."  As previously stated, this report is 
the most recent report of record, and is considered highly 
probative evidence of the veteran's current condition.  

The Board considered the benefit-of-the-doubt rule; 
however, as the preponderance of the evidence is against 
the appellant's claim, such rule is not for application in 
this case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent for psoriasis is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

